Citation Nr: 0307329	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from October 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   September 1999 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO found, 
in part, that new and material evidence had not been 
submitted to reopen the appellant's claim for entitlement to 
service connection for a lumbosacral strain.

This issue was remanded by Board decision of April 2001.  
While the case was in remand status, the RO granted service 
connection for left knee pathology and a rating was assigned.  
This resolves that issue.  The only issue remaining is the 
one on the title page.


FINDINGS OF FACT

1.  The Board denied service connection for the appellant's 
lower back disorder in a July 1968 decision.  Service 
connection was denied for rib fracture residuals and a 
lumbosacral strain as not being shown to be related to an in-
service auto accident.  This is the last final denial on any 
basis.

2.  Evidence submitted by the appellant subsequent to the 
July 1968 Board decision establishes that the veteran has a 
current back disorder of lumbosacral strain.

3.  Evidence submitted by the appellant subsequent to the 
July 1968 Board decision, to include a disability 
determination by the Social Security Administration (SSA), 
does not provide any medical linkage between the appellant's 
current lumbosacral strain disorder and his military service.

4.  The evidence submitted by the appellant subsequent to the 
July 1968 Board decision is not, either alone or in 
connection with the other evidence of record assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for a lumbosacral 
strain has not been submitted.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an April 2001 decision, of which the appellant 
received a copy, the Board remanded the appellant's case to 
the RO for further development of the application to reopen.  
In that decision, the Board discussed the recent enactment of 
the VCAA and some of its provisions, i.e., the elimination of 
the requirement that a claim must be well grounded to trigger 
VA's duty to assist.  The April 2001 decision also instructed 
the RO to comply with the notification and assistance 
provisions of the VCAA.  In a May 2001 letter, the RO 
informed the appellant of the duty to assist provisions of 
the VCAA as they related to the appellant.  Specifically, 
that new and material evidence was needed to reopen his 
claim, and that VA would assist him in obtaining any records 
in the possession of a federal agency, and that VA would 
obtain a medical opinion if deemed necessary to decide the 
appellant's case.  The letter concluded with the RO asking 
the appellant to submit any evidence he desired considered on 
his lower back application within 60 days, or to inform the 
RO that he had no further evidence to submit.  In a May 2001 
letter, via his representative, the appellant informed the RO 
that he had no further evidence to submit.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

With regard to the duty to assist, after the Board's April 
2001 remand, the RO obtained records in possession of the 
SSA, associated them with the case file, and issued the 
appellant an October 2002 Supplemental Statement of The Case 
to that effect.  As noted, the appellant and his 
representative have informed the RO that there is no 
additional evidence or information to be obtained to 
substantiate the claim.

One other matter concerning the duty to assist bears comment 
before addressing the ultimate issue before the Board.  The 
Board notes the veteran's representative's assertion, in the 
March 2003 appellant's brief, that VA has not fulfilled its 
duty to assist the appellant.  Specifically, the veteran's 
representative asserts that the Board concluded that the 
appellant had in fact submitted new and material evidence, 
and that VA failed to provide a medical examination of the 
appellant's spine as specifically mandated in the Board's 
April 2001 remand.  The Board finds that the veteran's 
representative has misread the Board's April 2001 decision.

In the April 2001 decision the Board noted that, contrary to 
the state of evidence before the Board at the time of its 
April 1968 decision, the appellant had submitted evidence of 
ongoing intermittent treatment for lower back complaints and 
degenerative disc disease.  The Board specifically noted, 
however, that there was no medical opinion which linked the 
appellant's back disorder and his military service.  BVA, 
Docket Number 00-07 080 (April 30, 2001), p. 7.  Further, the 
Board instructed the RO to schedule an examination of the 
appellant's spine only if deemed appropriate by the RO after 
reviewing any additional information obtained and associated 
with the case file.  Id., p. 8.  Finally, in the specific 
remand instructions, the Board directed an appropriate VA 
examination only if the RO determined that new and material 
evidence was submitted on the issue.  Id., p. 10.  The VCAA 
precludes an examination in cases which have been finally 
decided in the absence of new and material evidence.  
38 U.S.C.A. § 5103A(d)(2)(f) (2002).  As noted, the RO found 
that new and material evidence had not been submitted.

Accordingly, the Board is also satisfied that the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, (2002); see Charles v. 
Principi, 16 Vet. App. 370.  Accordingly, the Board may 
decide the case on the merits.

Historically, the appellant initially applied for service 
connection for a back disorder in April 1967.  In an October 
1967 rating decision, the RO denied the appellant's claim for 
service connection.  In a July 1968 decision, the Board 
affirmed the denial of service connection for a lower back 
(claimed as lumbosacral strain) disorder.  At that time 
available service, VA, and private medical records were 
considered.  

The appellant applied in June 1999 for his claim to be 
reopened.  The RO, in a September 1999 decision, found no new 
and material evidence on which to reopen the claim.  A 
Decision Review Officer (DRO), in a March 2000 decision, 
confirmed this decision.

At the March 2000 hearing before the DRO, the appellant 
reiterated the motor vehicle accident in which he was 
involved in 1953 while he was in active service, whereby he 
sustained an injury to his back.  He stated he was 
hospitalized for four days, and even after discharge from the 
hospital he still was in pain.  Transcript (H), pp. 11-13.  
The appellant stated that his back continued to bother him 
and that he self-medicated with hot showers and alcohol 
consumption to ease the pain.  H. p. 13.  The appellant 
concluded his testimony by stating that he sought continuous 
treatment for his back after his discharge from service and 
name his care provider.

In an April 1986 hearing before a SSA Administrative Law 
Judge, the appellant did not relate testimony germane to the 
issue currently before the Board.  The appellant briefly 
mentioned in passing that his back sometimes "goes out of 
whack," but he did not delve into any relationship between 
his back disorder and his military service.  SSA Transcript, 
p. 19.

Treatment notes of Louis C. Glasso, MD., for the period April 
1996 to October 1999, reflect recurring treatment for the 
appellant's back.  Diagnostic tests ordered by Dr. Glasso 
were: a February 1996 ultrasound examination revealed mild 
inflammation at L1, L2, and L5, and mild inflammation of the 
sacroiliac joint area; and a February 1996 MRI revealed 
bulging annuli at L4-5 and L5-S1, and mild bilatera lateral 
recess narrowing at L4-5 encroaching minimally on the L5 
roots right greater than left.  Dr. Glasso's diagnosis of the 
appellant was degenerative lumbar disease with radiculopathy.  
He offered no opinion on the medical etiology of the 
appellant's back disorder.

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the appellant's case, the evidence presented since the 
Board's 1968 decision is new, in the sense that it was not 
considered by the Board in the 1968 decision.  It is not, 
however, material.  There is no issue as to the credibility 
of the evidence, even absent the inference of credibility.  
The deficiency of the new evidence is that it does not shed 
any light on the core issue of appellant's claim, which is 
service connection.  The new evidence goes only to the prong 
of a current disorder, which is not in dispute.  The 
information provided by Doctors Donaldson and Glasso, address 
only the fact that the appellant has lumbosacral strain.  
Neither of these physicians venture an opinion as to the 
putative cause of the appellant's back disorder.  Their 
letters only restate the appellant's oral history that the 
1953 in-service motor vehicle accident was the cause of his 
lower back disorder.  Restating a patient's oral history is 
not a valid medical opinion of etiology, Swann v. Brown, 5 
Vet. App. 229, 233 (1993), and it is clear that these 
physicians were not presenting the information as their 
professional opinion.  They simply were providing the reason 
that the appellant provided for seeking their services.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).

In light of the absence of a medical opinion that the 
appellant's lower back disorder is related to his military 
service, the evidence provided by the appellant is merely 
cumulative with that already of record, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


ORDER

New and material evidence to reopen the appellant's claim for 
a lower back disorder has not been submitted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

